DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a central spherical dome” in line 12, the specifications offer no support for the limitation where central dome is “spherical”. According to the specification the dome is “substantially hemispherical” on page 9 lines 5-6. For purpose of examination the limitation will be interpreted as “substantially hemispherical.”
Claim 18-31 and 31-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “a central spherical dome” in line 6, the specifications offer no support for the limitation where central dome is “spherical”. According to the specification the dome is “substantially hemispherical” on page 9 lines 5-6. For purpose of examination the limitation will be interpreted as “substantially hemispherical.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-14,16-20,23-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US6299007B1) and further in view of Nowicki (US4759454A).

Regarding claim 1, as best understood on the 35 U.S.C. 112(a) issue identified above, Takeuchi teaches a refillable plastic container comprising (Fig. 1 shows container made from PET): 
a top portion defining an opening (Fig. 1 shows neck 2 which defines an opening to the interior of container); 
a sidewall portion extending downwardly of the top portion, the sidewall portion defining an interior and a longitudinal axis (See annotated fig.1 of Takeuchi below); and 
a base portion extending downwardly of the sidewall portion and defining a closed bottom (See annotated fig.1 of Takeuchi below for base portion extending downwardly from sidewall), the base portion comprising: 
a heel extending downwardly and inwardly of the sidewall portion at an angle relative to the longitudinal axis, the heel having a substantially frustoconical shape (See annotated fig.1 of Takeuchi below for heel extending downwardly and inwardly from sidewall at theta 2 relative to longitudinal axis and heel having frustoconical shape), 
a standing ring extending from the heel and defining a support surface of the container and (See annotated fig.1 of Takeuchi below for standing ring extending from heel and defining a support surface of the container 1), 
a central dome is substantially hemispherical extending upwardly of the standing ring toward the interior, the dome having a convex surface relative the interior (See annotated fig.1 of Takeuchi below for central dome is substantially hemispherical extending upwardly of the ring towards the interior and dome having convex surface relative to interior). Takeuchi does not teach wherein the heel having a substantially frustoconical shape with a straight side.
Nowicki does teach wherein the heel having a substantially frustoconical shape with a straight side (fig.1 does show wherein heel 12 has substantially frustoconical shape with a straight side). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frustoconical shape of the heel of Takeuchi to be frustoconical shape with straight side as disclosed by Snider as a mere change of shape would accomplish same results of having the bottle less prone to tripping over. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Annotated Fig. 1 of Takeuchi

    PNG
    media_image1.png
    609
    709
    media_image1.png
    Greyscale

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the sidewall portion is cylindrical and generally circular in plain view (Fig.1 shows the container 1 with sidewall that is cylindrical and in circular in plain view).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the base portion further comprises an outer support wall extending between the sidewall portion and the heel ( See annotated fig.1 above for outer support wall which is between the sidewall and heel).


Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the standing ring is concave relative to the interior in transverse cross-section (See annotated fig. 1 shows the ring is concave relative to the interior in transverse cross-section).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the standing ring is arcuate in transverse cross- section (See annotated fig. 1 shows the ring is arcuate in transverse cross-section).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the standing ring has a radius of less than about 38mm in transverse cross-section (Fig. 1 shows grounding edge 6 which is the standing ring in the annotated fig. 1 of Takeuchi above has a radius of 2mm which is less than 38mm).

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the standing ring has a wall thickness configured to resist flexing of the standing ring during a sterilization and refill process (The thickness of the standing ring as seen in annotated fig.1 above can be configured to resist flexing during sterilization and refill process).

Regarding claim 10, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 does not specifically teach wherein the standing ring has a wall thickness at least 10 percent greater than a wall thickness of the standing ring of a substantially similar bottle having a radiused heel in transverse cross section. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to be greater than thickness of an ordinary bottle in the art in order to increase the strength of the standing ring so the it can have used more and it can reduce stress caused by the blow molding process. 

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 does not specifically teach wherein the wall thickness of the standing ring is within a range of about 2.4 mm to about 2.6 mm. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to have any desired thickness in order to increase the strength of the standing ring so the it can have used more with developing cracks in the standing ring.

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the standing ring extends directly from the heel (annotated fig.1 shows standing ring extends directly from the heel).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the central dome has a substantially hemispherical shape (Annotated fig.1 shows the dome that has a substantially hemispherical shape since the container 1 is a circular shape).

Regarding claim 16, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 further teaches wherein the container comprises polyester (“A heat-resistant packaging container made of a polyester resin”-abstract, Takeuchi).

Regarding claim 17, the references as applied to claim 5 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 5 further teaches wherein the container comprises a polyester comprising polyethylene terephthalate (PET) (“reference numeral 1 denotes a container, for example, for baby foods which is molded by stretch-blow molding a preform prepared by injection molding of PET”, Col.2 and 3 lines 65-66,1-3).

Regarding claim 18, as best understood on the 35 U.S.C. 112(a) issue identified above, Takeuchi teaches a base portion for a refillable plastic container having a top portion, and sidewall portion defining an interior and a longitudinal axis, and the base portion comprising  (See annotated fig.1 above for top portion and sidewall portion and the base portion for container 1), the base portion comprising: 
a heel extending downwardly and inwardly of the sidewall portion at an angle relative the longitudinal axis, the heel having a substantially frustoconical shape (See annotated fig.1 of Takeuchi above for heel extending downwardly and inwardly from sidewall at theta 2 relative to longitudinal axis and heel having frustoconical shape); 
a standing ring extending from the heel and defining a support surface of the container (See annotated fig.1 of Takeuchi above for standing ring extending from heel and defining a support surface of the container 1); 
a central dome is substantially hemispherical extending upwardly of the standing ring toward the interior, the central dome having a convex surface relative to the interior (See annotated fig.1 of Takeuchi above for central dome which is substantially hemispherical extending upwardly of the ring towards the interior and dome having convex surface relative to interior). Takeuchi does not teach wherein the heel having a substantially frustoconical shape with a straight side.
Nowicki does teach wherein the heel having a substantially frustoconical shape with a straight side (fig.1 does show wherein heel 12 has substantially frustoconical shape with a straight side). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frustoconical shape of the heel of Takeuchi to be frustoconical shape with straight side as disclosed by Snider as a mere change of shape would accomplish same results of having the bottle less prone to tripping over. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the sidewall portion is cylindrical and generally circular in plan view(Fig.1 shows the container 1 with sidewall that is cylindrical and in circular in plain view).

Regarding claim 20, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the base portion further comprises an outer support wall extending between the sidewall portion and the heel (See annotated fig.1 above for outer support wall which is between the sidewall and heel).
.

Regarding claim 23, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the standing ring is concave relative to the interior in transverse cross-section (See annotated fig. 1 shows the ring is concave relative to the interior in transverse cross-section).

Regarding claim 24, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the standing ring is arcuate in transverse cross- section (See annotated fig. 1 shows the ring is arcuate in transverse cross-section).

Regarding claim 25, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the standing ring has a radius of less than about 38mm in transverse cross-section (Fig. 1 shows grounding edge 6 which is the standing ring in the annotated fig. 1 of Takeuchi above has a radius of 2mm which is less than 38mm).

Regarding claim 26, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the standing ring has a wall thickness configured to resist flexing of the standing ring during a sterilization and refill process (The thickness of the standing ring as seen in annotated fig.1 above can be configured to resist flexing during sterilization and refill process).

Regarding claim 27, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 does not specifically teach wherein the standing ring has a wall thickness at least 10 percent greater than a wall thickness of the standing ring of a convential container having a radiused heel in transverse cross section. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to be greater than thickness of an ordinary bottle in the art in order to increase the strength of the standing ring so the it can have used more and it can reduce stress caused by the blow molding process. 

Regarding claim 28, the references as applied to claim 26 above discloses all the limitations substantially claimed. Takeuchi does not specifically teach wherein the wall thickness of the standing ring is within a range of about 2.4 mm to about 2.6 mm. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to have any desired thickness in order to increase the strength of the standing ring so the it can have used more with developing cracks in the standing ring.

Regarding claim 29, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 30, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 31, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the central dome has a substantially hemispherical shape (Annotated fig.1 shows the dome that has a substantially hemispherical shape since the container 1 is a circular shape).

Regarding claim 33, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the base portion comprises polyester (“A heat-resistant packaging container made of a polyester resin”-abstract, Takeuchi).

Regarding claim 34, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 further teaches wherein the base portion comprises a polyester comprising polyethylene terephthalate (PET) (“reference numeral 1 denotes a container, for example, for baby foods which is molded by stretch-blow molding a preform prepared by injection molding of PET”, Col.2 and 3 lines 65-66,1-3).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Kelley (US9038848B2).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 does not teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Regarding claim 5, the references as applied to claim 5 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 does not teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 1 above and further in view of Florez (US10889402B2).

Regarding claim 15, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 1 does not teach wherein the container is configured to withstand at least 20 refill cycles in a commercially acceptable caustic wash without failure in the standing ring.
 Florez does teaches wherein the container is configured to withstand at least 20 refill cycles in a commercially acceptable caustic wash without failure in the standing ring (Fig. 1 container 10; “wherein the container is configured to withstand an accelerated test run at least 25 times without stress cracking failure at the base, the accelerated test including the following: washing the container with a caustic solution”- Claim 22 Col.8 lines 37-40 ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Takeuchi by testing container with caustic solution as disclosed by Florez  in order to test the signs of stressed cracking. “One example of an accelerated test includes washing containers with a caustic solution, and rinsing the containers with water. The containers are then filled and capped with product, such as carbonated water. The filled containers can be heated to an elevated temperature for a specific period of time. This process is repeated about twenty-five times, as the containers are periodically observed for signs of stress cracking” (Col.2 lines 27-39, Florez)

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 18 and further in view of Kelley (US9038848B2).

Regarding claim 21, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 18 does not teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Regarding claim 22, the references as applied to claim 21 above discloses all the limitations substantially claimed. Takeuchi as modified in claim 21 does not teach wherein the angle of the heel relative to the longitudinal axis is about 40 degrees.
Kelley does teach wherein the angle of the heel relative to the longitudinal axis is about 40 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Applicant’s argument regarding the 112(a) issue were found persuasive and have been removed, however the prior art still reads on the given claims as indicated above. Furthermore, the references provided in PTO-892 also show a heel with straight sides which has been known in the art and therefore does not put the application in condition for allowance. Applicant’s argument of that Takeuchi that does not teach that “central dome” portion is not spherical is not found persuasive since the originally filed specifications did not disclose dome being spherical. Specification did disclose the dome being “substantially hemispherical” in which regard the central dome of Takeuchi is substantially hemispherical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735